Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on February 12th, 2021, claim 1 has been amended, claim 5 has been cancelled and no new claim has been added.  Therefore, claims 1-4, 6-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20150317455 A1) in view of Cho et al. (US 20160232877 A1), Edwards et al. (US 8544645 B2) and Welsch (US 20180015218 A1).
In regards to claim 1, Lehmann teaches a packaging assembly comprising a case configured to at least partially contain a plurality of injection devices for delivering a medicament (Paragraph 6).  Lehmann further teaches a wireless communication module configured to establish a wireless connection with an external device (Paragraph 31, 35).  Lehmann further teaches a sensor device wherein the device is configured to detect one or more medication devices within the case (Paragraphs 6, 7).  Lehmann also teaches the wireless communication module configured to transmit the first signal of the device sensor to 
Lehmann fails to teach the light sensor configured to detect light incident on the assembly package.  Cho teaches a storage container for food that is configured to detect light incident on the package assembly (paragraph 17, 78, 86).  Cho further teaches communicating information to an external device based on light incident sensed by the light sensor (Paragraph 89).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Cho’s teaching with Lehmann’s teaching in order to effectively alert as user when the medicament container is open and exposed to light further avoiding the risk of medication contamination.
Lehmann modified fails to teach the detection of one or more injection devices.  Edwards on the other hand teaches an apparatus container defining an internal region configured to contain multiple medicament delivery devices such as pen injectors and auto injectors (abstract), wherein the container apparatus contains sensors that may be configured to detect the activities related to the said auto injector devices within the apparatus and further transmitting signal to the user accordingly (Column 9, lines 45-56).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Edwards’ teaching with Lehmann’s teaching by substituting injector devices for pill, blister medicaments to further monitor the transactions of the different medications within the container apparatus.
Lehman modified fails to teach the wireless communication module is configured to determine an identity of the external device in response to receiving a third signal from the external device following a request from the wireless communication module over the wireless connection, and wherein the packaging assembly further comprises a visual output transducer configured to output a visual signal to indicate one of the one or more injection devices detected by the device sensor according to the identity of the external device.  
Welsch on the other hand teaches a method for pairing a portable device with a medical device. The method can include optically reading, with the portable device, an identification code that identifies the medical device; commanding the medical device to display an association code on a dynamic display of the medical device; and determining whether the portable device is positioned relative to the medical device within a predetermined range of positioning parameters. If the portable device is positioned relative to the medical device within the predetermined range of positioning parameters, the method can include optically reading the association code from the dynamic display of the medical device with the portable device. Only if: (a) the portable device is positioned relative to the medical device within the predetermined range of positioning parameters (detecting by proximity sensors the location of the external device and commence signal communication accordingly), and (b) the association code is optically read from the dynamic display of the medical device with the portable device, then the method can include pairing the portable device and the medical device such that the medical device responds to commands sent from the portable device to the medical device. If (c) the portable device is not positioned relative to the medical device within the predetermined range of positioning parameters, then the method can include not pairing the portable device and the medical device. In some instances of the method, commanding the medical device to display an association code on a dynamic display of the medical device can be performed in response to reading the identification code. In some cases, commanding the medical device to display an association code can include a processor of the portable device commanding the medical device to display the association code (Paragraph 11).  In other words an optical reading of the external device to the medicament device in order to pair the two devices by way of identification and connecting the two devices.  Furthermore as a way of verification, the medical device (one or more injection device(s)) confirms by association with the external device a visual signal displaying the identification code, as well as sending an optical signal back to the external device; wherein, prior to the pairing protocol, the medication device transmits a signal to the external device, the signal being representative of the device information detected by the device sensor, i.e. preconditions for entering paired communication at 340 can include any whether a date, time, and or location of association information are consistent with the same parameters of the portable device 100 as well as sensed proximity to the external portable device by sensors on the medicament device (Paragraphs 11, 66).
   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Welsch’s teaching with Lehman modified’s teaching in order to securely pair the appropriate external device with the medicament assembly accordingly.
In regards to claim 2, Lehmann modified via Cho teaches when the illumination sensor 260 senses light, the controller 230 controls to synchronize the user terminal device 800 with food storage information through the communication interface 220, i.e. communication module being configured to broadcast a wireless connection request and synchronization in response to detecting that the intensity of light sensed by the light sensor exceeding given threshold.
In regards to claim 14, Lehmann modified teaches the device sensor being configured to output third signal indicating a removal of a medical device for the case (Paragraphs 9, 28).
In regards to claim 19, Lehmann modified via Edwards teaches an apparatus container defining an internal region configured to contain multiple medicament delivery devices such as pen injectors and auto injectors (abstract).
In regards to claim 20, Lehman modified via Edwards teaches each of the plurality of the injection devices containing a medicament (abstract).


Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20150317455 A1) in view of Cho et al. (US 20160232877 A1), Edwards et al. (US 8544645 B2)  and Welsch (US 20180015218 A1) as applied to claim 1 above, and further in view of Sloan et al. (US 20120232520 A1).
In regards to claim 3, Lehmann modified fails to explicitly teach the wireless communication module  receiving a third signal from an external device ins response to the wireless connection request, configured to determine the identity of the external device to establish the wireless communication with the external device conditional on the external identity of the external device.  Sloan on the other hand 
In regards to claim 4, Lehmann modified teaches The home medication manager 100 includes a locking lid 102 and a base housing 104; wherein the locking g lid is configured to prevent opening of a lid in a locked state (Paragraphs 48, 53, 61).
In regards to claim 5, Lehmann modified teaches a visual output transducer configured to output a visual signal to indicate one or more of the medical devices detected by the device sensor (Paragraphs 7, 33, 57).
In regards to claim 6, Lehmann modified teaches the wireless communication module being configured to determine the wireless connection between the module and the external device being an access point to which a connection with a remote device (medical database/server) through the internet may be established (Paragraph 86).  


Claims 7, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20150317455 A1) in view of Cho et al. (US 20160232877 A1), Edwards et al. (US 8544645 B2)  as applied to claim 1 above, and further in view of Denny et al. (US 20140252927 A1).
In regards to claim 7, Lehmann modified fails to teach the wireless communication module is configured to transmit a third signal indicating an active status of the packaging assembly to the external device when the wireless connection is established between the wireless communication module and the external device.  Denny on the other hand teaches a medicament storage device that transmits an updated status of the medicament casing device particularly when the patient user is configuring for use, such that a physician is notified accordingly by a remote device, from which the physician then further grants the user access or provides dosage instructions (Paragraphs 84-86).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Denny’s teaching with Lehmann’s teaching in order to ensure the correct dosage of medication is taken by the user accordingly.
In regards to claim 13, Lehmann modified teaches the device sensor is configured to detect device information corresponding to at least one of an identity of the medication devices detected by the device sensor (Paragraphs 63-65).   Lehmann modified fails to teach the wireless communication module is configured to transmit a third signal indicating an active status of the packaging assembly to the external device when the wireless connection is established between the wireless communication module and the external device.  Denny on the other hand teaches a medicament storage device that transmits an updated status of the medicament casing device particularly when the patient user is configuring for use, such that a physician is notified accordingly by a remote device, from which the physician then further grants the user access or provides dosage instructions (Paragraphs 84-86).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Denny’s teaching with Lehmann’s teaching in order to ensure the correct dosage of medication is taken by the user accordingly.
In regards to claim 18, Lehman modified fails to teach the locking mechanism being configured to change from a locked state to an unlocked state according to the identity of the external device.  Denny on the other hand teaches the locking mechanism being configured to change from a locked state to an unlocked state according to the identity of the external device (paragraphs 5, 7).


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20150317455 A1) in view of Cho et al. (US 20160232877 A1), Edwards et al. (US 8544645 B2) and Welsch (US 20180015218 A1) as applied to claim 1 above, and further in view of Eggert et al. (US 20160199592 A1).
In regards to claim 8, Lehmann modified fails to teach a door opener timer configured to be started in response to detecting that the intensity of light sensed by the light sensor exceeds the threshold light intensity.  Eggert on the other hand teaches the control unit configured to measure a radiation time length, the radiation time length being the length of a continuous time period during which a set of conditions is fulfilled, the set of conditions at least comprising the condition that the cap is not attached to the connection part, and wherein the control unit is configured to cause a control step to be performed once that radiation time length exceeds a predefined threshold time length (Paragraph 35).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Eggert’s teaching with Lehmann modified’s teaching in order to enable the concept of ensure the container of the various medicaments is securely shut to avoid inadvertent contamination.
In regards to claim 9, Lehmann modified via  Eggert teaches the control unit configured to measure a radiation time length, the radiation time length being the length of a continuous time period during which a set of conditions is fulfilled, the set of conditions at least comprising the condition that the cap is not attached to the connection part, and wherein the control unit is configured to cause a control step to be performed once that radiation time length exceeds a predefined threshold time length (Paragraph 35); hence one of ordinary skill in the art may enable the setting of the range varying between 1 minute to 10 minutes.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20150317455 A1) in view of Cho et al. (US 20160232877 A1), Edwards et al. (US 8544645 B2) and Welsch (US 20180015218 A1) as applied to claim 1 above, and further in view of Glimm et al. (WO 2011054000 A1).

In regards to claim 17, Lehmann modified via Glimm teaches the transmission a lid open signal based on signal received from the lid sensor (Page 17, Paragraph 2; Figure 16A-B).

Claims 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 20150317455 A1) in view of Cho et al. (US 20160232877 A1), Edwards et al. (US 8544645 B2) and Welsch (US 20180015218 A1) as applied to claim 1, 14 above, and further in view of Despa et al. (US 20160243318 A1).
In regards to claim 11, Lehmann modified fails to teach one or more environmental sensors configured to output a third signal representative of environmental conditions external to the case.  Despa on the other hand teaches a smart module configured to work with injection devices. The smart module may include electronics such as sensors and indicators, and be programmed to detect environmental parameters (Abstract; Paragraphs 8, 12).  Furthermore, Despa teaches the medicament device having communication capabilities with an external device (Paragraphs 37, 87).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Despa’s teaching with Lehmann modified in order to ensure the environment is safe for user administering.
In regards to claim 12, Lehmann modified via Despa teaches one or more environmental sensors are configured to detect a temperature of the environmental conditions external to the case (Paragraph 33).
In regards to claim 15, Lehmann modified fails to teach the wireless communication module in response to the removal of the injection device, being configured to transmit the room temperature time 
In regards to claim 16, Lehmann modified via Despa teaches the wireless communication module is configured to transmit the third signal of the one or more environmental sensors to the external device  when the wireless connection is established between the wireless communication module and the external device (Paragraph 62, 66).  

Response to Arguments
Examiner acknowledges applicants amendments and has addressed them above under new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                  

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685